Case 1:18-cv-00596-LO-MSN Document 119 Filed 08/21/20 Page 1 of 20 PageID# 3233




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                         Alexandria Division


    South Boston Energy LLC,d/b/a
    NOVEC Energy Production
    Halifax County Biomass,

                            Plaintiff,
                                                               Civil No. l:18-cv-596
                                                               Hon. Liam O'Grady
    Hartford Steam Boiler Specialty
    Insurance Company,

                            Defendant.


                             MEMORANDUM OPINION & ORDER


        Before the Court is Defendant Hartford Steam Boiler Specialty Insurance Company's

("HSB") Motion to Grant a New Trial and to Alter or Amend the Judgment. Dkt. 96. On

 October 31, 2019, the Court Granted in Part and Deferred in Part Defendant's motion (Dkt. 101),

 and consequently held a hearing on January 24, 2020, allowing Defendant to offer additional

 evidence on the issue of the bifurcated bad faith claim against HSB. The Parties briefed the issue

 after the evidentiary hearing and jointly submitted final exhibits and deposition designations.'

 As such, the Court addresses that portion of Defendant's motion previously deferred: to alter or

 amend the judgment.

                                         I. BACKGROUND

        A. Factual Background


        For ease of reference, many of the relevant underlying facts are repeated here.



'At the January 24, 2020 hearing. Counsel were ordered to confer and agree as to proper exhibit
 numbers and to submit an accurate list as to what materials were referenced. Dkt. 112. On April
 7, 2020, the Parties filed such a list. Dkt. 118.
Case 1:18-cv-00596-LO-MSN Document 119 Filed 08/21/20 Page 2 of 20 PageID# 3234
Case 1:18-cv-00596-LO-MSN Document 119 Filed 08/21/20 Page 3 of 20 PageID# 3235
Case 1:18-cv-00596-LO-MSN Document 119 Filed 08/21/20 Page 4 of 20 PageID# 3236
Case 1:18-cv-00596-LO-MSN Document 119 Filed 08/21/20 Page 5 of 20 PageID# 3237
Case 1:18-cv-00596-LO-MSN Document 119 Filed 08/21/20 Page 6 of 20 PageID# 3238
Case 1:18-cv-00596-LO-MSN Document 119 Filed 08/21/20 Page 7 of 20 PageID# 3239
Case 1:18-cv-00596-LO-MSN Document 119 Filed 08/21/20 Page 8 of 20 PageID# 3240
Case 1:18-cv-00596-LO-MSN Document 119 Filed 08/21/20 Page 9 of 20 PageID# 3241
Case 1:18-cv-00596-LO-MSN Document 119 Filed 08/21/20 Page 10 of 20 PageID# 3242
Case 1:18-cv-00596-LO-MSN Document 119 Filed 08/21/20 Page 11 of 20 PageID# 3243
Case 1:18-cv-00596-LO-MSN Document 119 Filed 08/21/20 Page 12 of 20 PageID# 3244
Case 1:18-cv-00596-LO-MSN Document 119 Filed 08/21/20 Page 13 of 20 PageID# 3245
Case 1:18-cv-00596-LO-MSN Document 119 Filed 08/21/20 Page 14 of 20 PageID# 3246
Case 1:18-cv-00596-LO-MSN Document 119 Filed 08/21/20 Page 15 of 20 PageID# 3247
Case 1:18-cv-00596-LO-MSN Document 119 Filed 08/21/20 Page 16 of 20 PageID# 3248
Case 1:18-cv-00596-LO-MSN Document 119 Filed 08/21/20 Page 17 of 20 PageID# 3249
Case 1:18-cv-00596-LO-MSN Document 119 Filed 08/21/20 Page 18 of 20 PageID# 3250
Case 1:18-cv-00596-LO-MSN Document 119 Filed 08/21/20 Page 19 of 20 PageID# 3251
Case 1:18-cv-00596-LO-MSN Document 119 Filed 08/21/20 Page 20 of 20 PageID# 3252
